Title: General Orders, 24 January 1781
From: Washington, George
To: 


                        

                            
                            Head Quarters New Windsor Wednesday January 24th 1781.
                            Parole.
                            Countersigns.
                        
                        At a General court martial held at West Point by order of Major General Heath the 12th instant, whereof
                            Colonel Greaton was President: Captain Parker of the 7th Massachusetts’ regiment was tried for "Repeatedly overstaying the
                            limits of Furloughs and for unofficer and ungentlemanlike conduct in exceeding the limits of leave of absence which he
                            obtained last May, by pledging his honor for a punctual return on the day the limits expired."
                        The Court on consideration are of opinion that Captain Parker is Guilty of the Charges against him in breach
                            of the 21st Article 14th Section of the Rules and Articles of War and sentence that he be discharged the Service.
                        The Commander in Chief approves the Sentence and orders it to take place.
                    